UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7832



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus

CHARLES BURNETTE LEDFORD, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. Richard C. Erwin, Senior
District Judge. (CR-91-71; CA-95-300-4)


Submitted:   March 26, 1996           Decided:    May 20, 1996


Before ERVIN and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Charles Burnette Ledford, Jr., Appellant Pro Se. Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Ledford, No. CR-91-71; CA-95-300-4 (M.D.N.C. Oct. 17, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                                2